Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claims 1-17 recite “heating element…wherein,….” The comma after ‘wherein’ should be deleted.
Claim 4 recites “the at least one air outlet are two air outlets.” This should be changed to e.g. “the at least one air outlet comprises two air outlets.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a shape of a periphery of the upper portion is matched with a shape of an interior of an atomizer for mounting the upper portion,” and “a shape of the notch is matched with a shape of an air flowing tube of the atomizer.” It appears that the atomizer is not part of the claimed invention. In this case, it is unclear how the shape of the atomizer is limiting of the invention. The claims are being interpreted as requiring a shape capable of matching a specified atomizer part.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0029700 A1, hereinafter “Li”).
Regarding claim 1, Li discloses a heating element (Fig. 5), comprising a ceramic main body (11-12, ceramic as described in Par. 0017) and a heating wire (13), wherein, the ceramic main body comprises an upper portion (11) and a lower portion (12), the upper portion and the lower portion are integrally formed (“main body 11 and atomizing rod 12 are integrally formed by sintering porous ceramic,” Par. 0017); 
a plurality of micro-pores for an oil penetration are distributed in the upper portion and the lower portion (the ceramic is “porous” as in Par. 0017, thus, the upper and lower portions have micro-pores capable of being used for oil penetration; note that ‘micro’ pores are not defined in a specific way in the specification, but the pores in a ceramic element are reasonably considered micro-pores); 
a shape of a periphery of the upper portion is capable of being matched with a shape of an interior of an atomizer for mounting the upper portion (see Fig. 6, where the shape of the periphery of 11 is matched to the interior of housing 20 of the atomizer for mounting the upper portion; the atomizer is not a positively recited part of the invention but Li’s heating element nonetheless fits in such an atomizer); 
111, which are notches in the upper side of the upper portion, as indicated in Fig. 1), and a shape of the notch is capable of being matched with a shape of an air flowing tube of the atomizer (notches 111 are for air flow, Par. 0017. If a matching air flow tube were put in to guide air flow, then the notch would match its shape; the air flowing tube is not a positively recited element of the invention and thus this capability is sufficient to meet the claim requirements); 
the lower portion extends downward from a side of the upper portion (Fig. 5, where “downward” is defined as along the lower portion 12 and away from upper portion 11; the lower portion extends from a bottom side of the upper portion) opposite to the notch (the notches are in the upper side [among other sides] and the lower portion extends from the bottom side opposite to the upper side and extending away from the notches); 
and the heating wire is mounted to the ceramic main body (Fig. 5), and the heating wire extends outward from a bottom of the lower portion (Annotated Fig. 5).

    PNG
    media_image1.png
    311
    495
    media_image1.png
    Greyscale

Regarding claim 2, Li discloses an upper surface of the upper portion is provided with an oil inlet groove recessed inward (Annotated Fig. 1).

    PNG
    media_image2.png
    207
    305
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li  in view of Li et al. (US 2017/0224017 A1, hereinafter “Li ‘017”).
Regarding claims 9 and 11, Li fails to teach a groove recessed inward for placing a sealing ring. However, Li ‘017 teaches a heating element (comprising 400 and 500, together, Fig. 2), wherein a side wall of the periphery of the upper portion (the side wall of 500, where the “upper” portion is that facing downward in Fig. 2) is configured with at least one turn of groove (510) recessed inward for placing a sealing ring (for placing sealing ring 600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Li by configuring a side wall of the periphery of the upper portion, of Li, to have a groove for a sealing ring, as taught by Li ‘017, in order to ensure a tight seal with the housing which results in “avoiding leakage, which may pollute the battery module,” (Li ‘017 Par. 0020).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rado (US 2017/0086506 A1) in view of Minskoff et al. (US 2016/0021930 A1, hereinafter “Minskoff”).
Regarding claim 1, Rado discloses a heating element (Figs. 3A-3B), comprising a ceramic main body (64, ceramic as described in Par. 0042) and a heating wire (heating “resistance wire” encased within the ceramic of 64, Par. 0042), wherein, the ceramic main body comprises an upper portion (Annotated Fig. 3A) and a lower portion (Annotated Fig. 3B), the upper portion and the lower portion are integrally formed (Figs. 3A-3B); 

    PNG
    media_image3.png
    276
    422
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    247
    423
    media_image4.png
    Greyscale


a shape of a periphery of the upper portion is capable of being matched with a shape of an interior of an atomizer for mounting the upper portion (see Fig. 2, where the shape of the periphery of both the upper and lower portions of 64 is matched to the interior of housing 66 of the atomizer for mounting the upper portion; the atomizer is not a positively recited part of the invention but Rado’s heating element nonetheless fits in such an atomizer); 
a side of the upper portion is provided with a notch (80), and a shape of the notch is capable of being matched with a shape of an air flowing tube of the atomizer (the notches are “exit grooves,” Par. 0041. If a matching air flow tube were put in to guide air flow, then the notch would match its shape; the air flowing tube is not a positively recited element of the invention and thus this capability is sufficient to meet the claim requirements); 
the lower portion extends downward from a side of the upper portion (Fig. 3A; it extends from all sides) opposite to the notch (the notches are in the upper side [among other sides] and the lower portion extends from the bottom side opposite to the upper side and extending away from the notches); 
and the heating wire is mounted to the ceramic main body (Par. 0042), and the heating wire extends outward from a bottom of the lower portion (84, Par. 0043).
Rado fails to disclose the plurality of micro-pores. However, Minskoff teaches, in a heating element (Fig. 2) having a ceramic main body (136) and a heating wire (139), the ceramic main body having a notch (see Fig. 3), the ceramic main body has a plurality of micro-pores (“heating element support member [main body 136]” Par. 0126, may be made of a “microporous” “ceramic,” Par. 0129). (“for an oil penetration”: this is the intended use of the micro-pores and does not further limit the structure as the micro-pores in the ceramic of Minskoff are capable of oil penetration) are distributed in an upper portion and the lower portion (over the entirety of the main body and thus in both its upper and lower portions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Rado by configuring the main body to have a plurality of micro-pores distributed in the upper and lower portion, because a microporous ceramic has the ability to reflect infrared radiation, which “increase[s] the efficiency of the heating element by directing IR thermal energy away from the heating element support member,” (Minskoff Par. 0128).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rado in view of Minskoff as applied to claim 1 above, and further in view of Li ‘017.
Regarding claim 9, Rado fails to teach a groove recessed inward for placing a sealing ring. However, Li ‘017 teaches a heating element (comprising 400 and 500, together, Fig. 2), wherein a side wall of the periphery of the upper portion (the side wall of 500, where the “upper” portion is that facing downward in Fig. 2) is configured with at least one turn of groove (510) recessed inward for placing a sealing ring (for placing sealing ring 600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Rado by configuring a side wall of the periphery of the upper portion, of Li, to have a groove for a sealing ring, as taught by Li ‘017, in order to ensure a tight seal with the housing which results in “avoiding leakage, which may pollute the battery module,” (Li ‘017 Par. 0020).
Regarding claim 10, Rado discloses an overall shape of the upper portion is configured as a crescent-shaped column (a double-crescent column, Fig. 3A), and a notch of the crescent-shaped column is the notch (“for the air flowing tube of the atomizer” is the intended use of the notch, not further limiting of the structure because Rado’s upper portion notch is capable of such use).
Allowable Subject Matter
Claims 3-8, 12-17 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aronie et al. (US 2015/0136124 A1, hereinafter “Aronie”) teaches a heating element (128, Fig. 4) having an upper portion (Fig. 4)  where a side of the upper portion is provided with a notch (121), and a shape of the notch is capable of being matched with a shape of an air flowing tube of an atomizer (Par. 0042 describes how the notch allows for air flow in the atomizer shown in Fig. 3. If a matching air flow tube were put in to guide air flow, then the notch would match its shape), and where a lower portion (Fig. 4) extends downward (defined as the upward direction in Fig. 4) from a side of the upper portion (the bottom side) opposite to the notch (the notches are in the upper side [among other sides] and the lower portion extends from the bottom side opposite to the upper side and extending away from the notches). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761